Jamie M. Evans, OSB 117064
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723; Fax: 360-828-8724
Jamie@evans-evans.com


                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
 EDIE C. WEISENBACH,                               )
                                                   )   Case No. 6:18-cv-01400-BR
               Plaintiff,                          )
                                                   )   ORDER FOR ATTORNEY FEES
       v.                                          )   UNDER THE EQUAL ACCESS TO
                                                   )   JUSTICE ACT
 NANCY A. BERRYHILL,                               )
 Acting Commissioner of Social Security,           )
                                                   )
               Defendant.                          )
                                                   )
                                                   )


       It is hereby ORDERED that attorney fees in the amount of $9,365.80 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

       The parties agree that attorney fees in the amount of $9,365.80 will be paid to Plaintiff's

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a




                                                                                 }AMIEEvANS
EXHIBIT C g1ROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                               Evans & Evans, PC
APPLICATI N FOR ATTORNEY FEES UNDER                                       610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 1                                            Portland, OR 97205
                                                                        Ph. 503-200-2 723/F.503-200-270 I
debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiffs attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED thi:il'f'ctay o ~ O l 9 .


                                                      ANNAJ. BRO
                                                      United States District Judge


       Proposed Order Submitted:      September 19, 2019

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 360-828-8724
       Jamie@evans-evans.com




                                                                                  JAMIEEvANS
EXHIBIT C gROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                                  Evans & Evans, PC
APPLICATI N FOR ATTORNEY FEES UNDER                                         610 S\Y/ Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 2                                             Portland, OR 97205
                                                                          Ph. 503-200-2723/F.503-200-2701
